Case 2:20-cv-00078-JRG Document 79-2 Filed 12/16/20 Page 1 of 5 PageID #: 2558




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

CELLULAR COMMUNICATIONS                           §
EQUIPMENT LLC,                                    §
                                                  §
Plaintiff,                                        §       Case No. 2:20-CV-00078-JRG
                                                  §
    v.                                            §       JURY TRIAL DEMANDED
                                                  §
HMD GLOBAL OY,                                    §
                                                  §
Defendant.                                        §


             DECLARATION OF MAISSA CHOURAKI IN SUPPORT OF
            RENEWED MOTION TO TRANSFER OF HMD GLOBAL OY
         UNDER 28 U.S.C. § 1404 TO THE SOUTHERN DISTRICT OF FLORIDA

I, Maissa Chouraki, hereby declare under 28 U.S.C. § 1746:

         1.    I am an attorney licensed to practice in the State of California, and an associate at

the law firm of Warren Lex LLP, counsel for defendant HMD Global Oy. I have personal

knowledge of the matters set forth in this declaration and, if called as a witness, I could and

would testify competently to each of them.

         2.    Attached as ​Exhibit A​ are true and correct copies of documents filed with the

Texas Secretary of State by Cellular Communications Equipment LLC. HMD Global previously

filed this document as Exhibit A to the Declaration of Gabriel A. Peixoto in Support of Motion to

Transfer by Defendant HMD Global Oy Under 28 U.S.C. § 1404 to the Southern District of

Florida (“Peixoto Decl.”), Docket No. 38-7.




                                                –1–
Case 2:20-cv-00078-JRG Document 79-2 Filed 12/16/20 Page 2 of 5 PageID #: 2559




         3.    Attached as ​Exhibit B​ are true and correct copies of documents filed with the

Texas Secretary of State by Acacia Research Group LLC. HMD Global previously filed this

document as Exhibit B to the Peixoto Declaration, Docket No. 38-8.

         4.    Attached​ as Exhibit C is a true and correct copy of

https://www.businesswire.com/news/home/20160915005463/en/A. HMD Global previously

filed this document as Exhibit C to the Peixoto Declaration, Docket No. 38-9.

         5.    Attached​ as Exhibit D is a true and correct copy of

https://acaciaresearch.com/prviewer/release_only/id/763877. HMD Global previously filed this

document as Exhibit D to the Peixoto Declaration, Docket No. 38-10.

         6.    Attached as ​Exhibit E​ is a true and correct copy of​ Plaintiff’s Initial Disclosures

served by plaintiff Cellular Communications Equipment LLC on August 10, 2020. ​HMD Global

previously filed this document as Exhibit E to the Peixoto Declaration, Docket No. 38-11.

         7.    Attached as Exhibit F is a true and correct copy of a document generated by

selecting “Save to PDF” on https://www.linkedin.com/in/eric-lucas-29a0232a/. HMD Global

previously filed this document as Exhibit F to the Peixoto Declaration, Docket No. 38-12.

         8.    Attached as Exhibit G ​is a true and correct copy of

https://www.iraq.regus.com/office-space/united-states/texas/frisco/texas-frisco-frisco-square.

HMD Global previously filed this document as Exhibit G to the Peixoto Declaration, Docket No.

38-13.

         9.    Attached as Exhibit H is​ a true and correct copy of a document produced by

plaintiff Cellular Communications Equipment LLC bearing production numbers




                                                –2–
Case 2:20-cv-00078-JRG Document 79-2 Filed 12/16/20 Page 3 of 5 PageID #: 2560




CCE_HMD_001356 through CCE_HMD_001439. HMD Global previously filed this document

as Exhibit H to the Peixoto Declaration, Docket No. 38-14.

       10.    Attached as Exhibit I is a true and correct copy of

https://jegandsons.com/index.php. HMD Global previously filed this document as Exhibit I to

the Peixoto Declaration, Docket No. 38-15.

       11.    Attached as Exhibit J is a true and correct copy of a document filed with the

Florida Secretary of State by Shalbaf LLC. HMD Global previously filed this document as

Exhibit J to the Peixoto Declaration, Docket No. 38-16.

       12.    Attached as Exhibit K is a ​true and correct copy of Plaintiff’s Disclosure of

Asserted Claims and Infringement Contentions served by plaintiff Cellular Communications

Equipment LLC on July 6, 2020. ​HMD Global previously filed this document as Exhibit K to

the Peixoto Declaration, Docket No. 38-17.

       13.    Attached as ​Exhibit L​ is a true and correct copy of an excerpt from a document

available at ​uscourts.gov/sites/default/files/data_tables/fcms_na_distprofile0630.2020.pdf. ​HMD

Global previously filed this document as Exhibit L to the Peixoto Declaration, Docket No. 38-18.

       14.    Attached as Exhibit M is a true and correct copy of the Declaration of Per Ekman

in Support of Motion to Transfer of HMD Global Oy. HMD Global previously filed this

document, Docket No. 38-2.

       15.    Attached as Exhibit N is a true and correct copy of the Declaration of Rex C.

Fryhover in Support of Motion to Transfer Of HMD Global Oy. HMD Global previously filed

this document, Docket No. 38-3.




                                              –3–
Case 2:20-cv-00078-JRG Document 79-2 Filed 12/16/20 Page 4 of 5 PageID #: 2561




       16.     Attached as Exhibit O is a true and correct copy of the Declaration of Maurizio

Angelone in Support of Motion to Transfer of HMD Global Oy. HMD Global previously filed

this document, Docket No. 38-4.

       17.     Attached as Exhibit P is a true and correct copy of the Declaration of Cristina

Hoyos in Support of Motion to Transfer of HMD Global Oy. HMD Global previously filed this

document, Docket No. 38-5.

       18.     Attached as Exhibit Q is a true and correct excerpt of the rough transcript of the

Deposition of Rex C. Fryhover taken on December 3, 2020.

       19.     Attached as Exhibit R is a true and correct excerpt of the rough transcript of the

Deposition of Per Ekman taken on December 11, 2020.

       20.     Attached as Exhibit S is a true and correct copy of 1200 Brickell Building Office

Lease Between Temis Horizon, LLC and HMD America, Inc.

       21.     Attached as Exhibit T is a true and correct excerpt of the Deposition of Maurizio

Angelone taken on November 19, 2020.

       22.     Attached as Exhibit U is a true and correct copy of import documentation for a

shipment of cellphones to HMD America from China.

       23.     Attached as Exhibit V is a true and correct copy of Plaintiff’s Objections and

Responses to Defendant’s First Set of Interrogatories.

       24.     Attached as Exhibit W is a true and correct excerpt of the Deposition of Cristina

Hoyos taken on November 18, 2020.




                                               –4–
Case 2:20-cv-00078-JRG Document 79-2 Filed 12/16/20 Page 5 of 5 PageID #: 2562




       I declare under penalty of perjury that the foregoing is true and correct. Executed on

December 14, 2020 in San Francisco, California.


                                             _______________________
                                              Maissa Chouraki




                                              –5–
